UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 8, 2013 Commission File Number 001-31921 Compass Minerals International, Inc. (Exact name of registrant as specified in its charter) Delaware 36-3972986 (State or other jurisdiction of incorporation) (I.R.S. Employer Identification No.) 9900 West 109th Street Suite 100 Overland Park, KS 66210 (913) 344-9200 (Address of principal executive offices, zip code and telephone number, including area code) N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 5.07SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS (a) & (b):On May 8, 2013, the Company held its 2013 Annual Meeting of Stockholders. The matters listed below were submitted to a vote of the stockholders through the solicitation of proxies, and the proposals are described in detail in the Company’s Proxy Statement filed with the SEC and dated March 28, 2013. The final results of the stockholder vote are as follows: Proposal 1 — Election of Directors The following individuals were elected to serve as ClassI directors to hold office until the 2016 Annual Meeting of Stockholders or until their respective successors are duly elected and qualified, with the vote count shown below.There were 2,052,462 broker non-votes. Nominee For Withheld Eric Ford Fran Malecha Paul Williams Proposal 2 — Ratification of the Appointment of Independent Registered Public Accounting Firm The stockholders ratified the appointment of Ernst & Young LLP to serve as the Company’s independent registered public accounting firm for fiscal year 2013, with the vote count shown below: For Against Abstain Proposal 3 — Advisory Vote on Executive Compensation The stockholders provided an advisory vote regarding compensation of the named executive officers for the fiscal year ended December 31, 2012 as described in the proxy statement, with the vote count shown below.There were 2,052,462 broker non-votes. For Against Abstain Shares Voted Percent of Votes Cast 71.64% 28.26% 0.09% SIGNATURES Pursuant to the requirements of Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. COMPASS MINERALS INTERNATIONAL, INC. Date: May 10, 2013 /s/ Rodney L. Underdown Rodney L. Underdown Vice President and Chief Financial Officer
